—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered August 14, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.